              Case 2:19-cr-00233-RAJ Document 41 Filed 02/23/21 Page 1 of 1



                                                  THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                         IN THE UNITED STATES DISTRICT COURT
 6                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                       NO. 2:19-cr-00233-RAJ
 8

 9
                         Plaintiff,
                                                     ORDER GRANTING DEFENDANT’S
10                v.                                 THIRD UNOPPOSED MOTION FOR
                                                     EXTENSION OF SELF-SURRENDER
11   SAMUEL MCKEEMAN,                                DATE
12                       Defendant.

13
           THIS COURT, having reviewed Defendant Samuel McKeeman’s Third
14
     Unopposed Motion for Extension of Self-Surrender Date, and the records and files in this
15
     case, and finding good cause,
16
           IT IS NOW ORDERED that Defendant’s Third Unopposed Motion for Extension
17
     of Self-Surrender Date (Dkt. # 40) is GRANTED. The Court ORDERS that the
18
     defendant’s report date is extended from March 1, 2021, to May 31, 2021. He is directed
19
     to report on that date to the Federal Detention Center, Seattle, Washington to begin
20
     commencement of his sentence.
21
           DATED this 23rd day of February, 2021.
22

23

24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge


      ORDER GRANTING UNOPPOSED MOTION FOR                                  LAW OFFICES
      EXTENSION OF SELF-SURRENDER DATE                                CALFO EAKES LLP
                                                                1301 SECOND AVENUE, SUITE 2800
      CASE NO. 2:19-cr-00233-RAJ) - 1                             SEATTLE, WASHINGTON 98101
                                                              TEL, (206) 407-2200 FAX, (206) 407-2224
